Citation Nr: 1205526	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-34 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for eczematoid and acneform dermatitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1982 and from July 1986 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veteran Affairs (VA) Regional Office in St. Petersburg, Florida, on behalf of the Regional Office located in Montgomery, Alabama (RO).

The Veteran's service personnel records clearly demonstrated that he was ordered to undergo substance abuse treatment, namely for alcohol, during his active duty service.  In a November 1991 rating decision, the RO found that the Veteran's substance abuse was considered "of misconduct origin and [was] not a disability under the law for which compensation [was] payable."  Consequently, the RO denied entitlement to service connection for substance abuse.

At the time of the November 1991 rating decision, and at present, the regulations state, "no compensation shall be paid if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1131 (2011); see also 38 C.F.R. §§ 3.1(n), 3.301 (2011).  Subsequent to the November 1991 rating decision, the U.S. Federal Circuit Court (Federal Circuit) held that the language of 38 U.S.C.A. § 1131 allows for service connection for an alcohol or drug abuse disability if it is an aspect of or secondary to a service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).

In the November 1991 rating decision, the RO also granted the Veteran's claim of entitlement to service connection for dysthymia, and a 10 percent rating was assigned thereto.  Significantly, the RO found that the Veteran's dysthymia had its onset during his active duty service, proximate to the onset of the Veteran's substance abuse.  The RO did not address whether the Veteran's substance abuse was an aspect of or secondary to his service-connected dysthymia.  

Given the Federal Circuit's holding in Allen, the Board finds that the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for substance abuse, to include as secondary to dysthymia, has been reasonably raised by the record.  As this claim has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the RO for appropriate actions.

Additionally, during the November 2011 Board hearing, the Veteran testified that a medicinal ointment prescribed to treat his service-connected eczematoid and acneform dermatitis soiled his clothes.  As such, the Board finds that a claim of entitlement to an annual clothing allowance has been reasonably raised.  As this claim has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the RO for appropriate actions.

The issue of entitlement to service connection for liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C, will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's eczematoid and acneform dermatitis is manifested by pain, itchiness, comedones; comedonal lesions; papules; pustules; and superficial cysts occurring at various points on every aspect of his body, including his head, face, neck, scalp, upper body, and buttocks.  His eczematoid and acneform dermatitis was also manifested by bilateral ear scars, and two, 24-square-centimeter, hyperpigmented patches, one on each forearm.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for eczematoid and acneform dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2007 letter to the Veteran did not satisfy the duty to notify provisions relating to the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the March 2007 letter did not notify the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter did not inform him of the general requirements to obtain a higher rating or notify him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran was provided constructive notice of such information via the September 2008 statement of the case.  His claim was then readjudicated in the July 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Although the March 2007 letter did not provide the requisite notice, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Further, during a November 2011 Board hearing, the Veteran denied that his eczematoid and acneform dermatitis had worsened, and that he submitted a claim for an increased rating because he felt as though the rating already assigned was not fair given his symptoms.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been constructively met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to his increased rating claim, the Veteran underwent adequate VA examinations in July 2007 and June 2011 in order to ascertain the severity of his service-connected eczematoid and acneform dermatitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, which allowed for fully-informed evaluations of the claimed disability.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1975 to April 1982 and from July 1986 to February 1991.  In February 2007, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected eczematoid and acneform dermatitis.  After the Veteran's claim was denied in October 2007, he perfected an appeal.  This claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The rating for the Veteran's eczematoid and acneform dermatitis was assigned pursuant to Diagnostic Code 7800 and Diagnostic Code 7806, hyphenated as 7800-7806.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows for a Veteran to request a review of a skin disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's skin disorder will not be considered under the revised criteria effective October 23, 2008. 

Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period. 

A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Code 7806 also provides for the Veteran's eczematoid and acneform dermatitis to be alternatively rated as a disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In his February 2007 claim, the Veteran asserted that his service-connected eczematoid and acneform dermatitis had worsened, but did not elaborate as to specific symptoms.

According to a January 2007 VA treatment report, the Veteran requested "something" for his eczema.  His past medical history was significant for "dermatitis, [not otherwise specified]."  The Veteran was provided with a prescription for betamethasone ointment, and was instructed to return in three months for a follow-up appointment.

In May 2007, the Veteran underwent a dermatology consultation for eczema.  The Veteran complained of comedonal lesions on his face and behind his ears.  These were determined to be non-inflammatory.  The Veteran reported that his primary doctor gave him betamethasone for outbreaks.  Upon examination, there were no eczematous patches present, but there was a small amount of dry skin on his elbows and abdomen.  There were comedones on his face and behind his ears, with "deep-seated" papules in the Veteran's right ear lobe.  The assessment was comedonal acne with a distribution favoring chloracne, and no active eczema.

Later in May 2007, the Veteran presented with acne scars on his ears.  He was seeking for these scars to be excised.  He was advised that the scars were so small that he would have poor results with excision.  The Veteran expressed concern that he had"deep seated" bacteria in his ears and that it will become aggravated.  A physical examination demonstrated the presence of papules that were less than 2 millimeters in diameter on his right ear, but none on his left ear.  The assessment was scar versus normal gland.

In July 2007, the Veteran underwent a VA examination to assess the severity of his eczematoid and acneform dermatitis.  With respect to his acne, the Veteran reported that it onset in 1980, and was located on his face, but eventually spread to his shoulders and back.  He claimed that he received continual medical treatment since then, and that he was beginning to experience scar formation and cysts in his scalp and ear lobes.  He asserted that he treated his acne with a "small amount" of Tretoin cream (immunosuppressant) and clindamycin (neither a corticosteroid nor an immunosuppressant), both on a daily basis.  With respect to his eczema, the Veteran stated that it began in 1989, at which time it he described it as a scaly, itchy, burning rash that started on his back and eventually spread "all over his body."  He asserted that he experienced "problems" with patches of rash, especially on his face and trunk, which required continual topical medication.  Specifically, the Veteran applied betamethasone ointment (corticosteroid) on a daily basis.  A physical examination demonstrated superficial skin involvement regarding acne, with comedones, papules, pustules, and superficial cysts.  The examiner noted that there were a few scattered papules, and occasional pustules on his head, face, neck, and upper body.  The examiner determined that less than forty percent of the Veteran's face and neck were affected.  The examiner also determined that there were "minor papules/pustules scattered widely" over the Veteran's back.  Regarding eczema, the examiner found that no exposed areas of the Veteran's body were affected, and that less than five percent was affected overall.  There was no visible disease on his anterior chest, arm, or legs.  Further, there was no visible eczematoid rash present.  The diagnosis was acne vulgaris, with no evidence of active eczema present.

In his November 2008 substantive appeal, the Veteran asserted that his service-connected eczematoid and acneform dermatitis involved his "entire body, except for the palms [of his hands and] soles of [his] feet."  He claimed that he had to apply betamethasone ointment on his entire body for over ten years to "half way suppress outbreaks," including on his face, scalp, and neck.  The Veteran stated that his "rash" was extremely painful and that it did not subside until after he applied medication.  Further, the Veteran stated that he did not achieve full relief from the medication.  Moreover, when his rash "gets really bad," the Veteran asserted that he could not sleep and that the itching was "unrelenting."  He also claimed that his self-esteem was affected because the rash was "ugly."

In June 2011, the Veteran testified at a Decision Review Officer hearing.  The Veteran reported that his eczematoid and acneform dermatitis was in his scalp and on his ears.  He stated that when eczematoid and acneform dermatitis first appeared, it spread over his entire body, but that the betamethasone ointment was effective in relieving his symptoms.  The Veteran stated that his eczematoid and acneform dermatitis affected every part of his body, except his toenails and his feet, on a near constant basis.  

Later in June 2011, the Veteran underwent another VA examination to ascertain the severity of his eczematoid and acneform dermatitis.  The Veteran reported that he first experienced a rash all over his face, head, and body starting in 1991, following an insect bite.  At that time, it was diagnosed as eczema.  He was prescribed an ointment that he continued to use daily, which helped suppress his symptoms.  Other symptoms included stinging, itching, and small bumps.  He stated that his symptoms were worse with stress and cool temperatures.  Upon physical examination, the examiner found no currently active acne or chloracne.  The examiner noted a hyperpigmented patch, with multiple small papules, behind each of the Veteran's upper forearms, measuring six centimeters long and four centimeters wide.  The examiner determined that this represented less than five percent of the Veteran's exposed areas, and less than 5 percent of his total body area.  The examiner specifically stated that there were no systemic symptoms.  The diagnosis was "mild eczema" on the forearms and "mild acneform" on the Veteran's face.

In August 2011, the Veteran submitted statement wherein he asserted that his eczematoid and acneform dermatitis was not active during the June 2011 VA examination.  He claimed that he experienced breakouts on his entire body, but that he was able to keep it under control if he used his medications "in time."  If he was unable to use his medication "in time," he asserted that his entire body would break out, and it would take "days" to get it back under control.  He asserted that he stayed home from work when he experienced such break outs.  He also stated that he was not willing to let his condition go untreated to substantiate his claim.

In November 2011, the Veteran submitted three statements in support of his claim, two from friends, and one from an individual with an unknown relationship to the Veteran.  With these statements, the Veteran contemporaneously submitted a waiver of RO review and, thus, will be considered herein.  38 C.F.R. § 20.1304 (2011).  These statements consistently referred to witnessing the Veteran's pain, but did not provide any elaboration as to the source of that pain.  Further, none of the statements specifically referenced a skin condition or the symptoms thereof.  One of the statements, from M.S., mentioned the application of a cream to the Veteran's back, but stated that the cream was to treat the Veteran's back pain.

In November 2011, the Veteran testified at a Board hearing.  The Veteran testified that his eczematoid and acneform dermatitis had not worsened, but that he felt as though his condition was not fairly rated.  He stated that his eczematoid and acneform dermatitis appeared everywhere on his body, including his face, scalp, legs, and buttocks.  When asked what percentage of his body his eczematoid and acneform dermatitis affected, he responded that it affected every part of his body.  At the hearing, the Veteran asserted that his eczematoid and acneform dermatitis was present on his abdomen, chest, lower chest, ribs, and underneath his eyes.  The Veteran stated that he experienced symptoms on a daily basis, but that his prescribed ointment was effective in treating those symptoms.  Even though his symptoms would go away, he claimed that he experienced stinging and burning.  If he did not use the ointment on a daily basis, the Veteran claimed that his eczematoid and acneform dermatitis would flare up and spread.  He also claimed that he would occasionally need to use the ointment twice per day.  The Veteran reported that use of the ointment soiled his clothes.  

As discussed above, the Veteran's service-connected eczematoid and acneform dermatitis has already been assigned a 10 percent rating throughout the appellate period.  As such, in order for a higher rating to be assigned, the evidence of record must at least demonstrated that his eczematoid and acneform dermatitis more closely approximated coverage of 20 to 40 percent of his entire body; or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011).  

The evidence of record does not demonstrate that the Veteran underwent systemic therapy using either corticosteroids or other immunosuppressive drugs at any point or for any distinct period during the pendency of this appeal.  The medication prescribed to treat the Veteran's eczematoid and acneform dermatitis was limited to topical ointment.  

The only medical evidence of record that addressed the approximate area of the Veteran's body affected by eczematoid and acneform dermatitis was the July 2007 and June 2011 VA examinations.  In July 2007, the examiner determined that less than forty percent of the Veteran's face and neck were affected by acne, but an exact percentage was not provided.  Regarding eczema, the examiner found that no exposed areas of the Veteran's body were affected, and that less than five percent was affected overall.  There was no visible disease on his anterior chest, arm, or legs.  Further, there was no visible eczematoid rash present.  In June 2011, although the examiner provided a diagnosis of "mild acneform," there was no active acne or chloracne.  The examiner also rendered a diagnosis of "mild eczema," which was located on the Veteran's forearms.  The examiner determined that this represented less than five percent of the Veteran's exposed areas, and less than 5 percent of his total body area.

Throughout the pendency of this appeal, however, the Veteran asserted that his eczematoid and acneform dermatitis affected his entire body, but was controlled by a prescription ointment.  He further stated that the results of the July 2007 and June 2011 VA examinations reflected the symptoms manifested by his eczematoid and acneform dermatitis while under the control of that ointment and, thus, did not adequately reflect his symptoms, especially during flare-ups.  The Veteran also stated that he was unwilling to allow his eczematoid and acneform dermatitis to go untreated in order to substantiate his claim.

The Board finds the Veteran's statements and testimony to be competent and credible evidence as to the severity of his eczematoid and acneform dermatitis symptoms, to include during flare-ups.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  With that said, however, the Veteran consistently reported that the topical ointment prescribed to treat his eczematoid and acneform dermatitis was effective in controlling his symptoms.  While he experienced periodic, temporary increases in his symptoms, he did not describe any distinct period of time over which these increased symptoms were present.  Indeed, the Veteran stated that if he did not or was unable to use his medication, it would require "days" to regain control over his symptoms.  The evidence of record was otherwise silent as to distinct periods of increased symptoms.

After review of the record, the Board finds that there is no evidence that would warrant a rating in excess of the rating already assigned to the Veteran's service-connected eczematoid and acneform dermatitis for any distinct period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been periodic fluctuations in the manifestations of the Veteran's eczematoid and acneform dermatitis, the evidence shows no distinct period over the pendency of this appeal during which the Veteran's eczematoid and acneform dermatitis has varied to such an extent that a rating greater or less than that already assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Consequently, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

Consideration has been given to an increased evaluation for eczematoid and acneform dermatitis under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  In May 2007, the Veteran expressed interest in having acne scars on his ears excised.  He was informed that these scars were too small to obtain anything other than poor results with excision.  Right ear acne papules were noted at the time of the examination, each of which measured less than 2 millimeters in diameter.  In order for a scar to be considered a characteristic of disfigurement, it must be adherent to the underlying tissue; depressed or elevated; measure 13 or more centimeters in length; or measure at least .6 centimeters wide.  The evidence associated with the Veteran's bilateral ear acne scars does not demonstrate that any of these characteristics was present.  Consequently, the Board finds that the Veteran's bilateral ear acne scars are not characteristics of disfigurement and, thus, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.118 Diagnostic Codes 7800.

In June 2011, the VA examiner noted one hyperpigmented patch on each of the Veteran's upper forearms, each with an area of 24 square centimeters (six centimeters by four centimeters).  Neither of these patches exceeded 39 square centimeters and, thus, cannot be considered a characteristic of disfigurement.  Id.  Consequently, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.118 Diagnostic Codes 7800.  

There is no other evidence of any other scarring associated with the Veteran's eczematoid and acneform dermatitis.  Accordingly, an evaluation in excess of 10 percent for the Veteran's eczematoid and acneform dermatitis is not warranted under 38 C.F.R. § 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2008).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's eczematoid and acneform dermatitis was evaluated as a skin disability pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As demonstrated by the evidence of record, the Veteran's eczematoid and acneform dermatitis was manifested by pain, itchiness, comedones; comedonal lesions; papules; pustules; and superficial cysts occurring at various points on every aspect of his body, including his head, face, neck, scalp, upper body, and buttocks.  His eczematoid and acneform dermatitis was also manifested by bilateral ear scars, and two, 24-square-centimeter, hyperpigmented patches, one on each forearm.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of eczematoid and acneform dermatitis, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

A rating in excess of 10 percent for eczematoid and acneform dermatitis is denied.


REMAND

As discussed in the Introduction, the Board is referring to the RO a claim to reopen the issue of entitlement to service connection for substance abuse, to include as secondary to dysthymia.  The Board finds that there is an indication in the record that the Veteran's liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C, may be related to his substance abuse.  Specifically, according to a January 2007 VA treatment report, the Veteran was diagnosed with "alcohol induced fatty liver."  As such, the Board finds that the Veteran's claim of entitlement to service connection for a liver disorder is, thus, inextricably intertwined with the reasonably raised claim to reopen the issue of entitlement to service connection for substance abuse, to include as secondary to dysthymia.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  As such, the Board finds that remanding the Veteran's claim of entitlement to service connection for a liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C, is warranted for contemporaneous adjudication.

Accordingly, the case is remanded for the following action:

1.  After all of the appropriate notice and development has been completed with regard to the reasonably raised issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for substance abuse, to include as secondary to service-connected dysthymia, the RO must adjudicated that claim contemporaneously to the Veteran's claim of entitlement to service connection for a liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C.

2.  The RO must then stay the remittal of the Veteran's claim of entitlement to service connection for a liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C, until (1) the Veteran perfects an appeal of the rating decision concerning the reasonably raised claim referred herein; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to the reasonably raised claim, whichever is earlier.

3.  If the Veteran's claim of entitlement to service connection for a liver disorder, to include an enlarged liver, a fatty liver, and hepatitis C, remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


